[1] The writ of review was improperly issued in this proceeding. After return made to the writ our attention is first called in the briefs to the fact that the petition for the writ was unverified. The writ of review can be issued only upon a verified petition. (Code Civ. Proc., sec. 1069.)
[2] As we have so often said under similar circumstances, respondent judge is not a proper party to the proceeding.
The writ and the accompanying restraining order are set aside and the proceeding is dismissed.
Stephens, J., and Parker, J., pro tem., concurred.